Citation Nr: 1442296	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-12 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to March 6, 2012, for service-connected posttraumatic stress disorder (PTSD) and in excess of 50 percent since March 6, 2012.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
INTRODUCTION

The Veteran had active service in the United States Marine Corps from August 1987 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that granted service connection for PTSD and assigned an initial 30 percent disability rating, effective as of March 5, 2012.  The Veteran expressed disagreement with the initial disability rating assigned and perfected a substantive appeal.

By rating action dated in April 2012, the agency of original jurisdiction determined that the Veteran's PTSD warranted an increased 50 percent disability rating, effective as of March 6, 2012.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

In February 2011, the Veteran testified at a Board video-conference hearing.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in September 2012 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction  substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the course of the period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas; however, it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial 70 percent disability rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in March 2007, May 2007, June 2008, September 2012, and November 2012 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

Because the claim for an increased initial disability rating for PTSD is an appeal arising from a grant of service connection in a March 2008 rating decision, and because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above-mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  The Board observes that this case was remanded in September 2012 in order to obtain outstanding VA and private treatment records.  Thereafter, additional treatment records were associated with the claims file.  As such, the agency of original jurisdiction has substantially complied with the remand directives such that no further action is necessary in this regard.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the Veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran, however, is appealing the initial assignment of a disability rating.  As such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods during which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2012) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  PTSD is rated under the General Rating Formula for Mental Disorders, which provides that a 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.125 (2012). 

A GAF of 21 to 30 is defined as behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

The Veteran's claim of entitlement to service connection for PTSD was received in March 2007.  By rating action dated in March 2008, service connection for PTSD  was granted, and an initial 30 percent disability rating was assigned effective as of the date of claim.

Private hospital treatment records from Porter Adventist Hospital dated in March 2007 show that the Veteran was treated following a suicide attempt wherein he had been found in his car with the engine running and the garage door closed.  The diagnosis was recurrent severe major depressive disorder and PTSD.  A GAF of 25 was assigned at time of admission.

VA outpatient treatment records dated from March 2007 to May 2007 show that the Veteran was treated intermittently for symptoms associated with his PTSD.  He was noted to have chronic suicidal thoughts with no plan or intention.  He was noted to have anxiety, nightmares, sleep disturbance, hypnogogic hallucinations, and vomiting. 

Private hospital treatment records from Swedish Medical Center dated in September 2007 shows that the Veteran was treated following a second suicide attempt wherein he had taken an overdose of medication after an argument with his spouse.

A VA examination report dated in February 2008 shows that the Veteran reported symptoms including depression with decreased energy and interests, sleep impairment, a sense of foreboding, anxiety, irritability, hypervigilance, paranoia, and intrusive memories from service.  He described having relationship problems with domestic violence.  He reported taking psychotropic medication which was helpful.  The VA examiner noted that speech was articulate, and thought processes were logical and goal oriented.  Cognitive functioning was said to be good.  The diagnosis was PTSD with associated depressive disorder, not otherwise specified.  A GAF of 52 was assigned.  The examiner added that the Veteran's condition required continuous medication.  The psychiatric symptoms were said to cause occupational and social impairment with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks but with generally satisfactory functioning.  The Veteran was working, but reported feeling very overwhelmed and very easily stressed, with more and more difficulty coping with his situation.

Lay statements received in July 2008 in support of the Veteran's claim suggest that the Veteran's disability was manifested by mood swings, isolation, anger, hostility, violence, depression, suicidal ideations, and an inability to keep a job.

A letter from Dr. W. T. Puryear, also received in July 2008, shows that the Veteran was said to suffer from extreme depression and major violent tendencies.  His history of suicide attempts was indicated.  He was said to have been in jail, and that he would aggressively confront others for no more than looking at him wrong.  He was also said to break down into tears for no apparent reason.  He was incapable of handling large crowds or group conversations.

Lay statements received in March 2009 show that the Veteran was said to exhibit nightmares, sleep disturbance, a short temper, suicidal ideation and attempts, uncontrolled anger and aggressive behavior, extreme depression, flashbacks, panic attacks, and hallucinations when under minor stress.

VA outpatient treatment records dated from May 2008 to April 2010 show that the 
Veteran continued intermittent treatment for symptoms associated with his PTSD.  His disability was noted to be manifested by hyperarousal and hypervigilance easily triggered by environmental stressors; alcohol abuse; episodes of hopelessness, sleep disturbance with restlessness and thrashing about; hitting his girlfriend; and anxiety.  In February and April 2010, his symptoms were noted to be better managed, and a GAF of 60 was assigned.

A VA examination report dated in April 2010 shows that the Veteran reported a history consistent with that as set forth above.  He continued to report continuous symptoms of anxiety and depression, with no remissions over the course of the preceding year.  He was able to undertake his activities of daily living.  He had some jail time associated with domestic violence in March 2010.  His condition was said to have slightly improved, with no recent inappropriate behavior.  Thought processes and communication were not impaired.  Social functioning was grossly intact for basic skills but he could become distressed and overwhelmed.  He was employed full time.  He would perform well at work, but would take off as much as one day per week when he would become stressed, overwhelmed, and depressed.  He was said to have leeway at work because he had been a good employee.  He retained the cognitive and judgment capacities to manage his own financial affairs.  The diagnosis was chronic, moderate, PTSD, and depressive disorder, not otherwise specified.  A GAF of 52 was assigned.  His symptoms were said to need continuous medication.  There was continued occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but generally functioning with regard to routine behavior, self-care, and normal conversation. 

A VA examination report dated in March 2012 shows that the Veteran was said to have continued moderate difficulties related to his PTSD, requiring the need for continuous psychiatric medication.  He was said to have occupational and social impairment with reduced reliability and productivity.  His PTSD criteria were said to include recurrent distressing dreams of the event; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places or people that arouse recollections of the trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; and difficulty concentrating.  The durations of symptoms were more than a month, and the symptoms were said to cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The symptoms were also said to include depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The diagnosis was PTSD and depressive disorder, not otherwise specified.  A GAF of 55 was assigned.

During the July 2012 hearing, the Veteran indicated that he was undergoing counseling for his PTSD symptoms.  He noted his prior history of suicide attempts, adding that he continued to take medication.  He indicated that he was working, without problems, but that he did not want to be around others at work.  He would not socialize and would avoid crowds.  When going out, approximately once per month, he would attempt to keep the crowd in front of him and not turn his back to entrances or to large amounts of people.  He described that emotionally, he would have difficulty communicating.  He continued to experienced nightmares, night sweats, insomnia, obsessive behavior, homicidal thoughts, suicidal thoughts, impaired judgment, irritability, and avoidant behavior.  The Veteran added that his symptoms would fluctuate seasonally.  

The Veteran has described experiencing ongoing depression, anxiety, sleep disturbance, nightmares, night sweats, insomnia, obsessive behavior, homicidal thoughts, suicidal thoughts, impaired judgment, irritability, and avoidant behavior.  His GAF scores over the course of this appeal have ranged widely from a GAF 25 in March 2007 to a GAF of 60 on VA outpatient treatment in April 2010.  On VA examination in February 2008 and April 2010 his functioning was rated at a GAF of 52, and in March 2012 at a GAF of 55.

During his July 2012 hearing, the Veteran described that his symptoms would fluctuate seasonally.  In light of the fluctuating nature of the Veteran's disability, the Board will focus on the Veteran's specific ongoing symptoms as described by both the Veteran, those providing lay evidence, as well as, the symptoms identified on examination.  In order to meet the criteria for a 70 percent disability rating, the Veteran's disability would have to be manifested primarily by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  In this regard, the Veteran has consistently exhibited suicidal ideation with at least two attempts, obsessive behavior, near-continuous depression affecting his ability to function, irritability with periods of violence, and an inability to establish and maintain effective relationships.  Although he did not exhibit all of the symptomatology consistent with a 70 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture meets the criteria for an initial 70 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.

The Board has additionally reviewed the evidence to determine if a disability rating in excess of 70 percent may be assigned.  A 100 percent disability rating for PTSD  requires total occupational and social impairment.  Bowling v. Principi, 15 Vet. App. 1 (2001).  The preponderance of the evidence of record demonstrates that the Veteran is not entitled to a 100 percent disability rating as the evidence does not show total occupational and social impairment.  As noted, on VA examination the disability has not shown total occupational and social impairment as the Veteran has continued to be employed.  Additionally, it has not been shown that the disability results in gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants an initial 70 percent disability rating, and no higher.
The Board has considered the statements of the Veteran and his lay witnesses as to the extent of his symptoms over the course of the entire appeal.  Each is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased schedular rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.

Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for an initial 70 percent disability rating.  Consideration has been given to additional staged ratings since the date of the Veteran's claim (i.e., different percentage ratings for different periods of time).  See Fenderson, 12 Vet. App. at 119.  There, however, appears to be no identifiable period of time since the date of claim during which an additional staged rating for the PTSD would be warranted. 

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's mood disorder is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In this regard, as a result of this decision, the PTSD has been awarded an increased initial disability rating of 70 percent.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 

Finally, the Board notes that the issue of entitlement to a total rating due to individual unemployability has not been raised by the record.  Indeed the Veteran indicated that he was working, without problems, but that he did not want to be around others at work.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial 70 percent disability rating for service-connected PTSD, is granted, subject to the applicable criteria governing the payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


